DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 08/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1).

Regarding Claim 1, Todd teaches a message queue storage device comprising: a non-volatile […] memory unit […] ([Todd Fig. 2, para. 0030] depicts non-volatile memory); a volatile memory ([Todd Fig. 2, para. 0030] depicts RAM (i.e. volatile memory)); a data port ([Todd Fig. 2, para. 0030] describes applications programs communicating with each other via messaging interface API and messaging managers over a network (i.e. although a data port is not explicitly stated, it can be reasonably interpreted that the system includes such a data port to received messages over the network)); and a storage controller ([Todd Fig. 2, para. 0030] depicts messaging manager (i.e. storage controller)) configured to: receive, via the data port, a message write command comprising a message and a queue identifier ([Todd Fig. 4A, para. 0085] step 200 describes application creating message with a message payload and  identification of a message queue); identify a queue from one or more queues based on the queue identifier ([Todd Fig. 4A, para. 0085] step 210 describes determining appropriate queue to place message in based on queue identifier); determine that the message is a persistent message ([Todd para. 0085] describes various persistence attributes that may be used to describe the message (i.e. the message may be persistent if given a persistent attribute)); select a write physical location in one or more pages of the […] memory dies in which to store the message; and store the message associated with the queue at the write physical location in the one or more pages of the non-volatile […] [Todd Fig. 4A, para. 0085] steps 230 and 240 describes if the message is persistent, then initiating write to non-volatile memory).
 	Todd does not teach a flash memory unit comprising one or more flash memory dies comprising one or more pages grouped into one or more flash blocks.
Sinn teaches a flash memory unit comprising one or more flash memory dies comprising one or more pages grouped into one or more flash blocks ([Sinn para. 0081] describes that flash memory that can be used to hold various messages, where it is commonly known in the art that memory is comprised of pages and blocks).
Todd and Sinn are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd and Sinn before him or her to modify the memory management system of Todd to include the flash memory of Sinn. The suggestion and/or motivation for doing so would be that substituting the non-volatile disk memory of Todd for the flash memory of Sinn would obtain predictable results as flash memory is commonly used in the art. Therefore, it would have been obvious to combine Todd with Sinn to obtain the invention as specified in the instant application claims. 

Regarding Claim 2, Todd in view of Sinn teaches the message queue storage device of claim 1.
Further, Todd teaches the message queue storage device of claim 1 further comprising a storage processing unit configured to perform computations based on the message ([Todd para. 0085] step 220 describes moving or processing message (i.e. if the message can be processed it can be reasonably interpreted that a processing unit exists to process the message)).

[Todd para. 0041] describes the messaging manager handling transfers of messages across a network in response to API calls make by the application programs (i.e. because the messages are transferred over networks then the data port receiving such messages must be incorporated on a network adapter)).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) as applied to claim 1 above, and further in view of Saltzman (US 8458051 B1).

Regarding Claim 4, Todd in view of Sinn teaches the message queue storage device of claim 1.
Todd in view of Sinn does not teach wherein the queue has a message lifetime that is applied to messages associated with the queue, and wherein the storage controller is configured to compute an expiration time for the message in the queue.
Saltzman teaches wherein the queue has a message lifetime that is applied to messages associated with the queue, and wherein the storage controller is configured to compute an expiration time for the message in the queue ([Saltzman Col. 9 Lines 18-25] describes messages being inputted in a time-based queue where the messages are assigned a pre-defined time (i.e. a lifetime) and the messages are acted upon once the assigned time interval has expired (i.e. an expiration time is computed for the message)).
Todd, Sinn, and Saltzman are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, and Saltzman before him or her to modify the memory management system of Todd and Sinn to include the message lifetime of Saltzman. The . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) and Saltzman (US 8458051 B1) as applied to claim 1 above, and further in view of Zhang (US 20210026558 A1).

Regarding Claim 5, Todd in view of Sinn and Saltzman teaches the message queue storage device of claim 4. 
Todd in view of Sinn and Saltzman do not teach wherein the storage controller is configured to select the one or more pages of the flash memory dies based on an expiration time of a message stored in a same flash block as the one or more pages.
Zhang teaches wherein the storage controller is configured to select the one or more pages of the flash memory dies based on an expiration time of a message stored in a same flash block as the one or more pages ([Zhang para. 0016] describes classifying data in terms of their lifetime and writing data with similar lifetimes into the same flash memory block (i.e. this suggests that the pages of the flash memory blocks can be selected or identified based on expiration time because the blocks are classified by lifetime)).
Todd, Sinn, Saltzman, and Zhang are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, Saltzman, and Zhang before him or her to modify the memory management system of Todd, Sinn, Saltzman, and Zhang to include . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) as applied to claim 1 above, and further in view of Varadarajan (US 20180324129 A1).

Regarding Claim 6, Todd in view of Sinn teaches the message queue storage device of claim 1.
Todd in view of Sinn do not teach wherein the storage controller is further configured to perform garbage collection on a flash block based on determining that all messages stored in the flash block are marked as expired.
Varadarajan teaches wherein the storage controller is further configured to perform garbage collection on a flash block based on determining that all messages stored in the flash block are marked as expired ([Varadarajan para. 0002] describes performing garbage collection to clear expired queue tasks or messages).
Todd, Sinn, and Varadarajan are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, and Varadarajan before him or her to modify the memory management system of Todd and Sinn to include the garbage collection of Varadarajan. The suggestion and/or motivation would be to obtain the advantage of having a more efficient system as the space of the invalid/expired messages are reclaimed so that future writes can be .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) as applied to claim 1 above, and further in view of Giblin (US 20210243168 A1).
Regarding Claim 7, Todd in view of Sinn teaches the message queue storage device of claim 1.
Further, Todd teaches wherein the message write command comprises a publisher identifier ([Todd para. 0085] describes the message header containing information about the sender (i.e. a publisher identifier)).
Todd in view of Sinn do not teach wherein the storage controller is further configured to authenticate a publisher associated with the publisher identifier.
Giblin teaches wherein the storage controller is further configured to authenticate a publisher associated with the publisher identifier ([Giblin para. 0018] describes authenticating publisher/sender to ensure encryption keys are used in confidence).
Todd, Sinn, and Giblin are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, and Giblin before him or her to modify the memory management system of Todd and Sinn to include the authentication of Giblin. The suggestion and/or motivation would be to obtain the advantage of having a more secure system as only authorized publishers can send messages as suggested by Giblin. Therefore, it would have been obvious to combine Todd, Sinn, and Giblin to obtain the invention as specified in the instant application claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) as applied to claim 1 above, and further in view of Almond (US 20170099362 A1).

Regarding Claim 8, Todd in view of Sinn teach the message queue storage device of claim 1.
Todd in view of Sinn do not teach wherein the storage controller is further configured to: receive a request to subscribe to the queue; and add a subscriber to the queue.
Almond teaches wherein the storage controller is further configured to: receive a request to subscribe to the queue; and add a subscriber to the queue ([Almond Fig. 4, para. 0049] describes a message management system in which message queues 120 and 122 have subscribers 314 which subscribe to the queues).
Todd, Sinn, and Almond are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, and Almond before him or her to modify the memory management system of Todd and Sinn to include the subscriber request of Almond. The suggestion and/or motivation would be to obtain the advantage of having a more secure system as only authorized publishers can send messages as suggested by Almond. Therefore, it would have been obvious to combine Todd, Sinn, and Almond to obtain the invention as specified in the instant application claims.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) and Almond (US 20170099362 A1) as applied to claim 8 above, and further in view of Giblin (US 20210243168 A1).


Todd does not teach wherein the request comprises a subscriber identifier, and wherein the storage controller is further configured to authenticate a subscriber associated with the subscriber identifier.
Giblin teaches wherein the request comprises a subscriber identifier, and wherein the storage controller is further configured to authenticate a subscriber associated with the subscriber identifier ([Giblin para. 0018] describes authenticating subscriber to ensure encryption keys are used in confidence, it would be obvious to a PHOSITA that in order to authenticate a subscriber, there would need to be a subscriber identifier).
Todd, Sinn, Almond, and Giblin are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, Almond, and Giblin before him or her to modify the memory management system of Todd, Sinn, and Almond to include the authentication of Giblin. The suggestion and/or motivation would be to obtain the advantage of having a more secure system as only authorized publishers can send messages as suggested by Giblin. Therefore, it would have been obvious to combine Todd, Sinn, Almond, and Giblin to obtain the invention as specified in the instant application claims.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) and Almond (US 20170099362 A1) as applied to claim 8 above, and further in view of Zhou (US 20210021442 A1).


Todd in view of Sinn and Almond do not wherein the storage controller is further configured to, send an alert to the subscriber in response to adding the message to the queue.
Zhou teaches wherein the storage controller is further configured to, send an alert to the subscriber in response to adding the message to the queue ([Zhou para. 0017] describes sending a notification in response to a first message being placed in the queue).
Todd, Sinn, Almond, and Zhou are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, Almond, and Zhou before him or her to modify the memory management system of Todd, Sinn, and Almond to include the notification method of Zhou. The suggestion and/or motivation would be to obtain the advantage of having a more efficient system as the technique of sending a notification is commonly used in the art and is used to trigger subsequent events. Therefore, it would have been obvious to combine Todd, Sinn, Almond, and Zhou to obtain the invention as specified in the instant application claims.

Regarding Claim 11, Todd in view of Sinn and Almond teach the message queue storage device of claim 8.
Todd in view of Sinn and Almond do not teach wherein the storage controller is further configured to send the message to the subscriber in response to adding the message to the queue.
Zhou teaches wherein the storage controller is further configured to send the message to the subscriber in response to adding the message to the queue ([Zhou para. 0017] describes sending a notification in response to a first message being placed in the queue so that the subscriber can receive the message (i.e. sending the message to the subscriber)). 
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 20100017441 A1) in view of Sinn (US 20100070588 A1) as applied to claim 1 above, and further in view of Bai (US 20180246833 A1).

Regarding Claim 17, Todd in view of Sinn teaches the message queue storage device of claim 1.
Todd in view of Sinn do not teach wherein the storage controller provides a Non-Volatile Memory express (NVMe) interface for controlling the message queue storage device via the data port.
Bai teaches wherein the storage controller provides a Non-Volatile Memory express (NVMe) interface for controlling the message queue storage device via the data port ([Bai para. 0003] describes using a Non-Volatile Memory Express interface to handle I/O traffic).
Todd, Sinn, and Bai are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Todd, Sinn, and Bai before him or her to modify the memory management system of Todd and Sinn to include the NVMe interface of Bai. The suggestion and/or motivation would be to obtain a more efficient memory system as NVMe is known to have many . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateev (US 8261286 B1) in view of Todd (US 20100017441 A1) and Brown (US 20060122882 A1).

Regarding Claim 18, Fateev teaches an interface ([Fateev Fig. 2] depicts producer interface 202, queue manager 204, and consumer interface 212) for a flash storage controller comprising a flash translation logic configured to translate from a queue identifier and a message to a physical location in flash memory ([Fateev Col. 4 Lines 1-12] not explicitly stated, however this implies a mapping between queue IDs and physical addresses as that is the only way the physical queues can be accessed), the interface providing: a message write command comprising a first queue identifier and a first message, the message write command controlling the flash storage controller to store the first message, […] , in the flash memory ([Fateev Fig. 4, Col. 8 Lines 31-55] describe a write process for writing messages to a physical queue); and a message read command comprising a second queue identifier, the message read command controlling the flash storage controller to read a second message, […], stored in the flash memory ([Fateev Fig. 5, Col. 9 Line 51 - Col. 10 Line 12] steps 502-504 and 514-520 describe a process for reading messages from a physical queue).
Fateev does not explicitly teach the write message being associated with a first queue identified by the first queue identifier and the read command associated with a second queue identified by the second queue identifier nor a subscriber identifier and a position in the second queue associated with the subscriber identifier.
[Todd para. 0085] describes that a message has a payload and header that contains identification of the target queue).
Fateev and Todd are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fateev and Todd before him or her to modify the memory management system of Fateev to include the write message being associated with queue identifiers as taught by Todd. The suggestion and/or motivation for doing so would be that including queue identifiers would route the messages to the correct queue, as commonly done in the art. Therefore, it would have been obvious to combine Fateev with Todd to obtain the invention as specified in the instant application claims. 
Fateev in view of Todd do not teach a subscriber identifier and a position in the second queue associated with the subscriber identifier.
Brown teaches a subscriber identifier and a position in the second queue associated with the subscriber identifier ([Brown para. 0090-0091] describes request messages sent to the queue server, where the request message may take the form shown in Table 9 which includes a forSubscriberID; it is also described that the forSubscriberID is a valid subscriber ID of a subscriber that is using the online service calling the queue manager, where the queue manager issues a query to the relational database engine to retrieve all records from the subscriber queue table and the temporary queue table where the target id matches the forSubscriberID; a position in the second queue is not explicitly stated, however if the subscriber is able to read from a designated queue, then the message request of may be fulfilled from any position in the queue (i.e. read from any mapping based on request). 
. 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateev (US 8261286 B1) in view of Todd (US 20100017441 A1) and Brown (US 20060122882 A1) as applied to claim 18 above, and further in view of  Cooper (US 20150370586 A1).

Regarding Claim 19, Fateev in view of Todd and Brown teaches the interface for the flash storage controller of claim 18.
Fateev in view of Todd and Brown do not teach wherein the interface further provides a create queue command to control the flash storage controller to create a third queue for providing access to messages published to the third queue in a first-in-first-out order.
Cooper teaches wherein the interface further provides a create queue command to control the flash storage controller to create a third queue for providing access to messages published to the third queue in a first-in-first-out order ([Cooper para. 0059] describes a FIFO queue in a memory communication system).
. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateev (US 8261286 B1) in view of Todd (US 20100017441 A1), Brown (US 20060122882 A1), and Cooper (US 20150370586 A1) as applied to claim 19 above, and further in view of Saltzman (US 8458051 B1).

Regarding Claim 20, Fateev in view of Todd, Brown, and Cooper teach the interface for the flash storage controller of claim 19.
Fateev in view of Todd, Brown, and Cooper do not teach wherein the create queue command configures the flash storage controller to: assign a message lifetime to a third message published to the third queue; and mark the third message as expired based on the message lifetime of the third message.
Saltzman teaches wherein the create queue command configures the flash storage controller to: assign a message lifetime to a third message published to the third queue; and mark the third message as expired based on the message lifetime of the third message ([Saltzman Col. 9 Lines 18-25] describes messages being inputted in a time-based queue where the messages are assigned a pre-defined time (i.e. a lifetime) and the messages are acted upon once the assigned time interval has expired (i.e. an expiration time is computed for the message)).
. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateev (US 8261286 B1) in view of Todd (US 20100017441 A1) and Brown (US 20060122882 A1) as applied to claim 18 above, and further in view of (Almond US 20170099362 A1).

Regarding Claim 21, Fateev in view of Todd and Brown teach the interface for the flash storage controller of claim 18.
Fateev in view of Todd and Brown do not teach wherein the interface further provides a subscribe command comprising a fourth queue identifier and a subscriber identifier, the subscribe command controlling the flash storage controller to subscribe the subscriber identifier to a fourth queue associated with the fourth queue identifier.
Almond teaches wherein the interface further provides a subscribe command comprising a fourth queue identifier and a subscriber identifier, the subscribe command controlling the flash storage controller to subscribe the subscriber identifier to a fourth queue associated with the fourth queue [Almond Fig. 4, para. 0049] describes a message management system in which message queues 120 and 122 have subscribers 314 which subscribe to the queues).
Fateev, Todd, Brown, and Almond are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Fateev, Todd, Brown, and Almond before him or her to modify the memory management system of Fateev, Todd, and Brown to include the subscribers as taught by Almond. The suggestion and/or motivation would be to obtain the advantage of having a more secure system as only authorized publishers can send messages as suggested by Almond. Therefore, it would have been obvious to combine Fateev, Todd, Brown, and Almond to obtain the invention as specified in the instant application claims. 

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 12 states “…receiv[ing] a message read command comprising a queue identifier and subscriber identifier; identify[ing] a read queue from the one or more queues based on the queue identifier; identify[ing] a read physical location of a next message in the read queue; read[ing] a stored message at the read physical location in the pages of the flash memory dies; and send[ing] the stored message to a subscriber associated with the subscriber identifier.” 
	Todd teaches a data processing system for managing persistence of various messages. Sinn teaches a method to increase reliability of IM messaging systems. Neither of which teach receiv[ing] a message read command comprising a queue identifier and subscriber identifier; identify[ing] a read queue from the one or more queues based on the queue identifier; identify[ing] a read physical location 
As claims 13-16 are dependents of claim 12, they are objected for at least the same reasons above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Memory management systems using queues.
US 20210144550 A1
US 20210288970 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132